Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims presented for examination: 1-20

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 10/25/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
3.	Claims 1 and 13 are objected to because of the following informalities:  
In claim 1, in line 13, recited in response to the instruction which is not clear to which instructions the claim directed to “the instruction in line 3 or instruction to roll back in line 11”.  By reading to the claim, examiner noted the instruction in line 13 was recited in line 11, the applicant is advised to capture the language as intended to cover the instruction in line 11.
Appropriate correction is required.

Allowable Subject Matter
4.	Claims 1-12 will be allowed when applicant(s) has overcome the claim objection as set forth in this Office Action.
	Claims 10-20 are allowed
The following is a statement of reasons for the indication of allowable subject matter:
As to claim 1, cited reference(s) Erlikhman and/or Siden alone or in combination either teach or suggest “creating, by a first orchestrator, a first application including a plurality of first 
Dependent claims 2-13 are allowed under the same reason as to claims 1.

As to claim 13, cited reference(s) Erlikhman and/or Siden alone or in combination either teach or suggest “providing a first orchestrator executing in a network computing environment including a plurality of computing nodes; instantiating a custom object in the network computing environment; inputting, by the custom object, operators into the first orchestrator by way of an operator object, the operators instructing the first orchestrator to instantiate an application including a plurality of first objects in the plurality of computing nodes of the network computing environment; providing a storage manager executing in the network computing environment; mounting, by the storage manager, one or more first storage volumes to a first portion of the plurality of first objects; creating, by a second orchestrator executing in the network computing 
Claims 14-20 are allowed under the same reason as to claim 13.






Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAOQUOC N TO whose telephone number is (571)272-4041. The examiner can normally be reached Mon-Sat 9 - 10:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain S Alams can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAOQUOC N. TO
Examiner
Art Unit 2154



/BAOQUOC N TO/Primary Examiner, Art Unit 2154